DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 27 October 2020 complies with the provisions of 37 CFR 1.97. Accordingly, the IDS is being considered by the examiner. The IDSs submitted on 16 December 2020 and 08 June 2021 also comply with the provisions of 37 CFR 1.97, and thus, also are being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 7 and independent claim 14 are objected to because of the following informalities: claim 7 recites “according to claims 1” in its preamble, wherein the use of the plural form of the word “claim” is grammatically incorrect; and claim 14 recites “a measures” in line 4, wherein the use of the singular article “a” with the plural element “measures” is grammatically incorrect. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Independent claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 15 recites the limitation "the second target" in lines 8 and 9. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The paragraphs below provide rationales for the rejection, with the rationales being based on the multi-step subject matter eligibility test outlined in MPEP 2106.
	Step 1 of the eligibility analysis involves determining whether a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 USC 101. (See MPEP 2106.03(I).) That is, Step 1 asks whether a claim is to a process, machine, manufacture, or composition of matter. (See MPEP 2106.03(II).) The “device” of claims 1-13 constitutes a machine under 35 USC 101, the “method” of independent claim 14 constitutes a process under the statute, and the “non-transitory computer-readable recording medium” of independent claim 15 constitutes a manufacture under the statute. Accordingly, claims 1-15 meet the criteria of Step 1 of the eligibility analysis. The claims, however, fail to meet the criteria of subsequent steps of the eligibility analysis, as explained in the paragraphs below.
	The next step of the eligibility analysis, Step 2A, involves determining whether a claim is directed to a judicial exception. (See MPEP 2106.04(II).) This step asks whether a claim is directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea. (See id.) Step 2A is a two-prong inquiry. (See MPEP 2106.04(II)(A).) Prong One and Prong Two are addressed below.
	In the context of Step 2A of the eligibility analysis, Prong One asks whether a claim recites an abstract idea, law of nature, or natural phenomenon. (See MPEP 2106.04(II)(A)(1).) Using independent claim 1 of the present application as an example, the claim recites the following abstract idea limitations:
“Measure implementation information showing an effect of measures on a first target having measures already implemented therein.”
“Predicting an effect of the measures on a second target having no measure implemented therein based on the measure implementation information.”
“Constructs a first graph made up of a plurality of nodes including at least one first node associated with the first target and at least one second node associated with the second target, and a plurality of links connecting the nodes based on a similarity between the nodes.”
“Based on the measure implementation information,” “determines a degree of the effect of the measures on the first node and propagates the degree of the effect of the measures on the second node by using the first node as a base point in the first graph.”
	The above-listed limitations of independent claim 1, when applying their broadest reasonable interpretations in light of their context in the claim as a whole, fall under enumerated groupings of abstract ideas outlined in MPEP 2106.04(a). For example, limitations of the claim can be characterized as commercial interactions, including business relations (e.g., where the claimed “first target” and “second target” can be businesses, and interactions and relations between the businesses are indicated by the claimed “effect of the measures”); and also characterized as managing personal behavior or relationships or interactions between people, including following instructions (e.g., the above-listed limitations read like a workflow to be performed by one or more people), thus placing the limitations under the certain methods of organizing human activity grouping of abstract ideas. (See id.) Limitations of the claim also can be characterized as concepts performed in the human mind, including evaluation (see, e.g., the claimed “predicting an effect”) and judgment (see, e.g., the claimed “determines a degree of the effect”), and thus, limitations fall under the mental processes grouping of abstract ideas. (See id.) Accordingly, for at least these reasons, claim 1 fails to meet the criteria of Step 2A, Prong One of the eligibility analysis.
	In the context of Step 2A of the eligibility analysis, Prong Two asks if the claim recites additional elements that integrate the judicial exception into a practical application. (See MPEP 2106.04(II)(A)(2).) Continuing to use independent claim 1 of the present application as an example, the claim recites the following additional element limitations:
“A prediction device” comprising elements listed below.
The claimed “predicting” is performed by “a control circuit.”
The claimed “constructs” step is performed by the “control circuit.”
The claimed “determines” step is performed by the “control circuit.”
	The above-listed additional element limitations of independent claim 1, when applying their broadest reasonable interpretations in light of their context in the claim as a whole, are analogous to: mere automation of manual processes, which courts have indicated may not be sufficient to show an improvement in computer-functionality (see MPEP 2106.05(a)(I)); a commonplace business method being applied on a general purpose computer, gathering and analyzing information using conventional techniques and displaying the result, and selecting a particular generic function for computer hardware to perform from within a range of well-known, routine, conventional functions performed by the hardware, which courts have indicated may not be sufficient to show an improvement to technology (see MPEP 2106.05(a)(II)); a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions, and merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions, which do not qualify as a particular machine or use thereof (see MPEP 2106.05(b)(I)); a machine that is merely an object on which the method operates, which does not integrate the exception into a practical application (see MPEP 2106.05(b)(II)); use of a machine that contributes only nominally or insignificantly to the execution of the claimed method, which does not integrate a judicial exception (see MPEP 2106.05(b)(III)); electronic recordkeeping, and storing and retrieving information in memory, which courts have recognized as insignificant extra-solution activity (see MPEP 2106.05(d)(II)); and a commonplace business method or mathematical algorithm being applied on a general purpose computer, and requiring the use of software to tailor information and provide it to the user on a generic computer, which courts have found to be mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process (see MPEP 2106.05(f)). For at least these reasons, claim 1 fails to meet the criteria of Step 2A, Prong Two of the eligibility analysis.
	The next step of the eligibility analysis, Step 2B, asks whether a claim recites additional elements that amount to significantly more than the judicial exception. (See MPEP 2106.05(II).) The step involves identifying whether there are any additional elements in the claim beyond the judicial exceptions, and evaluating those additional elements individually and in combination to determine whether they contribute an inventive concept. (See id.) The ineligibility rationales applied at Step 2A, Prong Two, also apply to Step 2B. (See id.) For all of the reasons covered in the analysis performed at Step 2A, Prong Two, independent claim 1 fails to meet the criteria of Step 2B. Further, claim 1 also fails to meet the criteria of Step 2B because at least some of the insignificant extra-solution activity of the additional elements also constitute well-understood, routine, conventional activity (see MPEP 2106.05(d)). As a result, claim 1 is rejected under 35 UCS 101 as ineligible for patenting.
	Claims 2-13 depend from independent claim 1. The dependent claims expand upon the limitations introduced by claim 1. The ineligibility rationales applied in the rejection of claim 1, therefore, also apply toward rejecting the dependent claims. As a result, claims 2-13 also are rejected under 35 USC 101 as ineligible for patenting.
	Each of independent claims 14 and 15, while being of different scope relative to independent claim 1, recites limitations similar to the limitations recited by independent claim 1. As such, the rationales for rejecting claim 1 as patent ineligible also apply toward rejecting claims 14 and 15 as patent ineligible. It should be noted that, to the extent claims 14 and 15 recite hardware and other technological limitations not found in claim 1, those limitations do not warrant eligibility for at least the same reasons as the additional elements of claim 1 that have been addressed in the Step 2A, Prong Two and Step 2B analyses above. As a result, claims 14 and 15 are rejected under 35 USC 101 as ineligible for patenting.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. App. Pub. No. 2018/0053096 A1 to Farrell et al. (“Farrell”), in view of U.S. Pat. App. Pub. No. 2014/0278770 A1 to Hardy et al. (“Hardy”).
Regarding independent claim 1, Farrell teaches the following limitations:
“A prediction device comprising” elements listed below. Farrell teaches, in para. [0032], “the invention can make use of software running on a computer or workstation. With reference to FIG. 3, such an implementation might employ, for example, a processor 302, a memory 304, and an input/output interface formed, for example, by a display 306 and a keyboard 308.”
“A storage configures to store measure implementation information showing an effect of measures on a first target having measures already implemented therein.” Farrell teaches, in para. [0004], “a system including a memory and at least one processor that is coupled to the memory and configured to perform noted method steps.” Farrell teaches, in para. [0014], “taking and/or using as input a knowledge base, which can include a knowledge graph (KG). In one or more embodiments of the invention that include utilizing a KG, the KG can be built through information extraction from text documents and/or structured databases.” Farrell teaches, in para. [0017], “By way of illustration, FIG. 1 depicts raw data 102 that are automatically transformed into a KG 106 via an automated data curation component 104. By way of example, component 104 can transform the raw data 102 into the KG 106 via one or more automated knowledge based construction techniques that take raw input data and transform such input data into a knowledge base (composed of entities, attributes and relationships), and subsequently transforms the knowledge base into a knowledge graph.” Farrell teaches, in para. [0023], “Step 202 includes extracting multiple features from (i) one or more attributes of a set of source nodes within a knowledge graph.” Farrell teaches, in para. [0024], “transforming a collection of raw data, and integrating the transformed data into the knowledge graph.” The memory of Farrell, and its operation, reads on the claimed “a storage configures to store” “information.” The knowledge base information and attributes of the source nodes, in Farrell, read on the claimed “measure implementation information showing an effect of measures on a first target having measures already implemented therein.” The characteristics of the source nodes, in Farrell, result from whatever environmental conditions the source nodes are within. For example, in a set of source nodes, in Farrell, any source node that has an established link or relationship with another source node is one form of a measure implemented on the another source node. Additionally or alternatively, Hardy (see below) teaches economic activity that reads on the claimed “measure implementation information.”
“A control circuit predicting an effect of the measures on a second target having no measure implemented therein based on the measure implementation information.” Farrell teaches, in para. [0004], “a system including a memory and at least one processor that is coupled to the memory and configured to perform noted method steps.” Farrell teaches, in para [0011], “Linkage prediction techniques aim to forecast the existence of a certain relationship (linkage) between two entities of interest in a set of data.” Farrell teaches, in para. [0015], “outputting a set of pairs of entities of type 5 and T, wherein each pair is in the form (e.sub.S, e.sub.T), wherein e.sub.S is of type S and e.sub.T is of type T. Additionally, a relationship of type R can be predicted for each of the pairs.” Farrell teaches, in para. [0020], “link prediction is performed by component 112 using classifications over the generated similarity matrices. The classifications used by component 112 can include, for example, machine learning classifiers that classify each pair in the input as a potential ‘link’ or ‘non-link’ (along with a confidence score) based on the similarity scores.” Farrell teaches, in para. [0025], “Step 206 includes predicting one or more sets of links between the source nodes and the target nodes based on the similarity analysis, wherein one or more sets of predicted links satisfy a pre-determined accuracy threshold.” Farrell teaches, in para. [0026], “outputting the one or more sets of predicted links to a user.” The processor, in Farrell, reads on the claimed “control circuit.” The predicting of links between source nodes and target nodes based on their characteristics, in Farrell, reads on the claimed “predicting an effect of the measures on a second target having no measure implemented therein based on the measure implementation information.”
“Wherein the control circuit constructs a first graph made up of a plurality of nodes including at least one first node associated with the first target and at least one second node associated with the second target, and a plurality of links connecting the nodes based on a similarity between the nodes.” Farrell teaches, in its abstract, “a set of source nodes within a knowledge graph,” a set of target nodes within the knowledge graph,” and “links between the source nodes and the target nodes.” Farrell teaches, in para. [0017], “component 104 can transform the raw data 102 into the KG 106 via one or more automated knowledge based construction techniques that take raw input data and transform such input data into a knowledge base (composed of entities, attributes and relationships), and subsequently transforms the knowledge base into a knowledge graph.” The generating of the knowledge graph, in Farrell, reads on the claimed “wherein the control circuit constructs a first graph.” The representations of entities, attributes, and relationships, in the form of nodes and links, in Farrell, reads on the claimed “first graph made up of a plurality of nodes including at least one first node associated with the first target and at least one second node associated with the second target, and a plurality of links connecting the nodes based on a similarity between the nodes,” wherein one of the target nodes, of Farrell, reads on the claimed “second node.”
Hardy teaches limitations below of independent claim 1 that do not appear to be explicitly taught in their entirety by Farrell:
“Based on the measure implementation information, the control circuit determines a degree of the effect of the measures on the first node and propagates the degree of the effect of the measures on the second node by using the first node as a base point in the first graph.” Hardy teaches, in para. [0052], “An Economic Simulator 250 may utilize the graph built by Network Builder 230 and the predictive models provided by Node Modeler 240 to simulate an economic activity and diffuse its effect and repercussions to different business entities.” Hardy teaches, in para. [0057], “Referring now to FIG. 3 showing an illustration of a network graph of a BCN, in accordance with some exemplary embodiments of the disclosed subject matter.” Hardy teaches, in para. [0058], “Graph 300 indicates relations between business entities as is monitored in the BCN. As an example, Node 310 may be associated with a business entity or several business entities that share a common characterization. Edge 335 may indicate that Node 310 receives inputs to its business process products of the business entity of Node 330.” Basing analyses on the economic activity, in Hardy, reads on the claimed “based on the measure implementation information.” The economic simulator simulating the economic activity, and its effects and repercussions node-to-node, via edges, in Hardy, reads on the claimed “the control circuit determines a degree of the effect of the measures on the first node and propagates the degree of the effect of the measures on the second node by using the first node as a base point in the first graph.”
Hardy describes business modelling (see abstract), similar to the claimed invention and to Farrell. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the knowledge graphs, of Farrell, to show the effects of economic activity on the elements of the graph, as in Hardy, to predict repercussions of economic events on monitored business eco-systems, as taught by Hardy (see para. [0021]).
Regarding claim 3, the combination of Farrell and Hardy teaches the following limitations:
“The prediction device according to claim 1, wherein the control circuit determines necessity of update of prediction based on at least one of a plurality of characteristics and, when determining to update, recalculates a link strength of the first graph to determine the degree of the effect of the measures again.” Hardy teaches, in para. [0074], “based on the query a simulation scenario may be generated and the simulator may be updated accordingly to follow the simulation scenario” and “based on the query, initial values of the simulator may be determined and updated (535) and predictions as to results of the effects of the updated values may be simulated for a predetermined number of cycles (540).” The updating of the simulator based on queries and related simulation scenarios, in Hardy, reads on the claimed “wherein the control circuit determines necessity of update of prediction based on at least one of a plurality of characteristics.” The determining of the degree of effect, following the updating, in Hardy, reads on the claimed “when determining to update, recalculates a link strength of the first graph to determine the degree of the effect of the measures again.” The rationales for combining the teachings of Hardy with those of the other cited reference, in the rejection of independent claim 1, also apply to this rejection of claim 3.
Regarding claim 4, the combination of Farrell and Hardy teaches the following limitations:
“The prediction device according to claim 1, 	wherein the degree of the effect of the measures includes a plurality of ranks.” Farrell teaches, in para. [0021], “The outputs of the link prediction (via component 112) are evaluated and ranked by component 114. Specifically, in one or more embodiments of the invention, one or more features of the link prediction are evaluated and ranked.” Consideration of the rankings of the knowledge graph of Farrell (modified per the teachings of Hardy, per the rejection of independent claim 1 above), reads on the claimed “degree of the effect of the measures includes a plurality of ranks.”
“Wherein the control circuit propagates each of the ranks to the second node, calculates a probability of each of the ranks in the second node, and determines the rank having the highest probability as the rank of the second node out of the plurality of ranks.” Farrell teaches, in para. [0015], “The confidence score can be calculated through a probabilistic model built using the similarity matrices (similarity scores between various features of the entities), and reflects the probability that the predicted linkage is accurate.” Farrell teaches, in para. [0020], “The classifications used by component 112 can include, for example, machine learning classifiers that classify each pair in the input as a potential ‘link’ or ‘non-link’ (along with a confidence score) based on the similarity scores in the input similarity matrices. Such a classification can be based, for example, on a logistic regression model that estimates the probability of a given pair being a ‘link.’” Farrell teaches, in para. [0021], “if the majority of the ‘accurate’ links predicted (pairs classified as ‘link,’ wherein it is known in advance that the pairs should be classified as such) are based only on features built from string-valued attributes of source and target nodes, then string-valued attributes can be ranked higher than other features.” Farrell teaches, in para. [0026], “Step 208 includes outputting the one or more sets of predicted links to a user. At least one embodiment of the invention can additionally include generating a rationale for the one or more sets of predicted links, wherein the rationale comprises identification of one or more similar node pairs, and outputting a generated rationale to the user. Further, one or more embodiments of the invention can include generating a ranking of the extracted features and outputting the ranking of the extracted features to the user.” The ranking of link predictions, wherein the links are associated with linked nodes, reads on the claimed “wherein the control circuit propagates each of the ranks to the second node.” The calculating of confidence scores for linkages, in Farrell, reads on the claimed “calculates a probability of each of the ranks in the second node.” The outputting of predicted links, after considering their confidence scores and rankings, in Farrell, reads on the claimed “determines the rank having the highest probability as the rank of the second node out of the plurality of ranks.”
Regarding independent claim 14 and independent claim 15, each of the claims recites limitations similar to the limitations recited by independent claim 1. Both claim 14 and claim 15 are, therefore, rejected under 35 USC 103, as obvious in view of the combination of Farrell and Hardy, at least for the same reasons as claim 1.
Claims 2, 6-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Farrell, in view of Hardy, and further in view of WIPO Int’l Pub. No. WO 2017/168410 A1 to Anuar et al. (“Anuar”).
Regarding claim 2, Anuar teaches limitations below that do not appear to be explicitly taught in their entirety by the combination of Farrell and Hardy:
“The prediction device according to claim 1, wherein the control circuit determines whether to recommend a measure to the second target based on a degree of the effect of the measures on the second node.” Anuar teaches, in its abstract, “A system for data analysis, the system comprising a processor configured to: obtain data relating to a plurality of entities associated with a plurality of distinct locations, the data including a plurality of values of one or more entity-related parameters related to each entity of the entities at each location of the locations.” Anuar teaches, in its abstract, “generate, utilizing the influence scores, one or more influence models, each describing influences between two or more of the entities and being usable for generating recommendations relating to at least one entity of the entities.” Anuar teaches, on p. 2, ll. 6-10, “each of the influence models is a simple weighted directed graph comprising a plurality of nodes, wherein each node of the nodes is associated with a distinct entity of the entities and each connection connecting a pair of the nodes is associated with a weight, the weight being associated with the influence score of the corresponding entities.” The recommendations relating to entities, in Anuar, read on the claimed whether to recommend a measure to the second target.” The recommendations being based on influences between entities, in Anuar, reads on the claimed “based on a degree of the effect of the measures on the second node.”
Anuar describes data analyses using models involving nodes and edges (see abstract, p. 2, ll. 6-10), similar to the claimed invention and to the combination of Farrell and Hardy. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the knowledge graphs and economic activity effects, of the combination of Farrell and Hardy, to make recommendations for actions, as in Anuar, for increased profits, as taught by Anuar (see p. 5, l. 5).
Regarding claim 6, the combination of Farrell, Hardy, and Anuar teaches the following limitations:
“The prediction device according to claim 4, wherein when the second target is associated with a group including two or more nodes, the control circuit determines the rank of the group in accordance with the ranks of the nodes in the group and determines whether to recommend the measure to the second target in accordance with the rank of the group.” Farrell teaches “a set of target nodes” (see abstract) that reads on the claimed “when the second target is associated with a group including two or more nodes.” Farrell teaches, in para. [0021], “The outputs of the link prediction (via component 112) are evaluated and ranked by component 114. Specifically, in one or more embodiments of the invention, one or more features of the link prediction are evaluated and ranked.” The evaluating and ranking of link predictions between target nodes and source nodes, in Farrell, reads on the claimed “the control circuit determines the rank of the group in accordance with the ranks of the nodes in the group.” Anuar teaches, in its abstract, “generate, utilizing the influence scores, one or more influence models, each describing influences between two or more of the entities and being usable for generating recommendations relating to at least one entity of the entities.” Anuar teaches, on p. 2, ll. 6-10, “each of the influence models is a simple weighted directed graph comprising a plurality of nodes, wherein each node of the nodes is associated with a distinct entity of the entities and each connection connecting a pair of the nodes is associated with a weight, the weight being associated with the influence score of the corresponding entities.” The determining of recommendations to entities, based on weights and influence scores, in Anuar, reads on the claimed “determines whether to recommend the measure to the second target in accordance with the rank of the group.”
Anuar describes data analyses using models involving nodes and edges (see abstract, p. 2, ll. 6-10), similar to the claimed invention and to the combination of Farrell and Hardy. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the knowledge graphs and economic activity effects, and related metrics, of the combination of Farrell and Hardy, to make metrics-based recommendations for actions, as in Anuar, for increased profits, as taught by Anuar (see p. 5, l. 5).
Regarding claim 7, the combination of Farrell, Hardy, and Anuar teaches the following limitations:
“The prediction device according to claims 1, wherein the first target and the second target are stores.” While Farrell teaches “a set of source nodes” and “a set of target nodes” (see abstract), Farrell does not appear to explicitly teach or suggest the nodes being affiliated with stores. Anuar teaches, at p. 16, ll. 6-19, “According to certain examples of the presently disclosed subject matter, and as further detailed herein, inter alia with reference to Fig. 4, the system 100 can obtain (e.g. receive or retrieve from a data repository accessible by the system 100) data relating to various entities associated with various locations. In the following description, reference is made to the retail world, in which the entities are products and the locations are store locations (e.g. of real-world stores and/or virtual on-line stores belonging to a certain chain of stores, such as Walmart, etc.), however, it is to be emphasized that this is by no means limiting, as the entities can be other types of entities (such as, coupons, ads, services, plans, sites, key words, etc.) and the locations can be other types of locations (such as, customers, projects, companies, teams, etc.), mutatis mutandis.” See FIGS. 1 and 2 of Anuar. The store locations being associated with the entities (nodes), in Anuar, reads on the claimed “wherein the first target and the second target are stores.”
“Wherein the plurality of nodes corresponds to a store, a district in a trading area of the store, or a customer visiting the store.” See the immediately preceding bullet point for relevant passages and drawings of Anuar. The relationship between nodes and store locations, as shown in FIGS. 1 and 2, of Anuar, reads on the claimed “wherein the plurality of nodes corresponds to a store, a district in a trading area of the store.”
Anuar describes data analyses using models involving nodes and edges (see abstract, p. 2, ll. 6-10), similar to the claimed invention and to the combination of Farrell and Hardy. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the knowledge graphs and economic activity effects, and related metrics, of the combination of Farrell and Hardy, to make metrics-based recommendations relating to store and store locations, as in Anuar, for increased profits at the stores/locations, as taught by Anuar (see p. 5, l. 5). Further, Anuar recognizes the broad applicability of methodologies, like those of itself and the combination of Farrell and Hardy, to multiple exemplary contexts, with stores/locations being one of them (see p. 16, ll. 6-19).
Regarding claim 8, the combination of Farrell, Hardy, and Anuar teaches the following limitations:
“The prediction device according to claim 7, wherein each of the plurality of nodes corresponds to the district, and wherein the similarity between the nodes is a similarity related to at least one of a population, the number of households, a male/female ratio of the population, sales, and an average customer spend in the district.” See the passages and drawings of Anuar cited in the rejection of claim 7. The relationships between the entities and locations, in Anuar, reads on the claimed “wherein each of the plurality of nodes corresponds to the district.” Farrell teaches, in para. [0012], “implementing similarity-based linkage prediction techniques, wherein a linkage is predicted based on an analysis of the similarity between entities. Such an embodiment can include a fully automated process that does not require any algorithm selection or parameter tuning. One or more embodiments of the invention include performing a detailed similarity analysis between target entities using multiple similarity measures, and automatically identifying one or more of those similarity algorithms for the given prediction task.” The linkage predictions involving similarity measures, in Farrell, reads on the claimed “wherein the similarity between the nodes is a similarity related” any measures, without explicitly describing the specific measures. Anuar teaches measures, including “number of sold amounts” (p. 17, l. 6), that read on the claimed “sales” measure. The rationales for combining the teachings of Anuar with those of the other cited references, for the rejections of claims 1 and 7, also apply to this rejection of claim 8.
Regarding claim 9, the combination of Farrell, Hardy, and Anuar teaches the following limitations:
“The prediction device according to claim 8, wherein the control circuit determines the degree of the effect of the measures on the first node based on a difference in at least one of the sales, the number of visitors, and the average customer spend before and after implementation of the measure.” Hardy teaches, in para. [0052], “An Economic Simulator 250 may utilize the graph built by Network Builder 230 and the predictive models provided by Node Modeler 240 to simulate an economic activity and diffuse its effect and repercussions to different business entities. Economic Simulator 250 may be used to initialize starting values of inputs and outputs of the nodes, thereby achieving a simulation of a change in a demand (e.g. reduced and increased demand by some economic entities), change in pricing (e.g., reduction in prices of factors of production), or the like. Other economic events may also be simulated.” The diffusing of the effect and repercussions of the economic activity on an upstream node, in Hardy, reads on the claimed “wherein the control circuit determines the degree of the effect of the measures on the first node.” Anuar teaches measures that are examples of other economic events in Hardy. Anuar teaches, at p. 3, ll. 29-31, “wherein the given product at the given location is expected to, but does not, yield a high sales level relative to locations not included in the group.” The consideration of sales level discrepancies, in Anuar, reads on the claimed “difference in at least one of the sales” “before and after implementation of the measure.” The rationales for combining the teachings of Anuar and the other cited references, for the rejections of claims 1 and 7, also apply to this rejection of claim 9.
Regarding claim 10, the combination of Farrell, Hardy, and Anuar teaches the following limitations:
“The prediction device according to claim 8, 	wherein the trading area of the store of the second target includes one or more districts, wherein the control circuit determines a degree of the effect of the measures on the trading area in accordance with a degree of the effect of the measures in the districts included in the trading area, and wherein the control circuit determines whether to recommend the measure to the store of the second target in accordance with the degree of the effect of the measures in the trading area.” Anuar teaches, at p. 29, ll. 10-13, “An example of influence models is provided with reference to Fig. 2. As indicated above, in some cases the system 100 can calculate influence scores, indicative of connections between products and various parameters relating to the products and/or the locations and/or the sales of the products at the locations.” The parameters describing sales locations, in Anuar, reads on the claimed “wherein the trading area of the store of the second target includes one or more districts.” Anuar teaches, at p. 3, ll. 26-31, “the recommendation is to check behavior of the selected product at the given location, the given location belonging to a group of two or more selected locations of the locations, wherein the selected product is located at the given location according to the data and wherein the given product at the given location is expected to, but does not, yield a high sales level relative to locations not included in the group.” The determining of the sales level at the given location, in Anuar, reads on the claimed “wherein the control circuit determines a degree of the effect of the measures on the trading area in accordance with a degree of the effect of the measures in the districts included in the trading area.” The generating of the recommendation based on such measures, in Anuar, reads on the claimed “wherein the control circuit determines whether to recommend the measure to the store of the second target in accordance with the degree of the effect of the measures in the trading area.”  The rationales for combining the teachings of Anuar with those of the other cited references, for the rejections of claims 1 and 7, also apply to this rejection of claim 10.
Regarding claim 11, the combination of Farrell, Hardy, and Anuar teaches the following limitations:
“The prediction device according to claim 2, wherein the control circuit generates the first graph for each of a plurality of measures to propagate a degree of the effect of the measures and determines a recommended measure from the plurality of measures based on the degree of the effect of the measures.” Farrell teaches, in para. [0003], “techniques for linkage prediction through similarity analysis are provided. An exemplary computer-implemented method can include extracting multiple features from (i) one or more attributes of a set of source nodes within a knowledge graph and (ii) one or more attributes of a set of target nodes within the knowledge graph.” Farrell teaches, in para. [0003], “predicting one or more sets of links between the source nodes and the target nodes based on the similarity analysis, wherein one or more sets of predicted links satisfy a pre-determined accuracy threshold, and outputting the one or more sets of predicted links to a user.” The generating of nodes and related links, in Farrell, reads on the claimed “wherein the control circuit generates the first graph for each of a plurality of measures.” Hardy teaches, in para. [0026], “Economic events, such as demand or prices changes, may be diffused into the network in order to analyze and predict their effect on the whole eco-system. The simulator may be used to predict the future behavior of the eco-system. Additionally or alternatively, the simulator may be initiated with starting conditions to provide for prediction of the eco-system behavior under given constraints.” Hardy teaches, in para. [0052], “An Economic Simulator 250 may utilize the graph built by Network Builder 230 and the predictive models provided by Node Modeler 240 to simulate an economic activity and diffuse its effect and repercussions to different business entities.” The diffusing of economic events and activity through the models, in Hardy, reads on the claimed “to propagate a degree of the effect of the measures.” The providing of recommendations based on analyses, as shown in FIG. 6 of Anuar, reads on the claimed “determines a recommended measure from the plurality of measures based on the degree of the effect of the measures.” The rationales for combining the teachings of Farrell, Hardy, and Anuar, as provided in the rejection of claims 1 and 2, also apply to this rejection of claim 11.
Regarding claim 13, the combination of Farrell, Hardy, and Anuar teaches the following limitations:
“The prediction device according to claim 1, wherein the first target and the second target are logistics bases, and wherein the plurality of nodes corresponds to the logistics bases, ages of buildings, weather conditions, specifications of facilities, or employees working in the logistics bases.” As explained above, the combination of Farrell and Hardy teaches elements that read on the claimed “first target and the second target” and “the plurality of nodes.” The combination of Farrell and Hardy does not, however, appear to explicitly teach or suggest that the elements are related to logistics bases. Anuar teaches, at p. 16, ll. 7-15, “the system 100 can obtain (e.g. receive or retrieve from a data repository accessible by the system 100) data relating to various entities associated with various locations. In the following description, reference is made to the retail world, in which the entities are products and the locations are store locations (e.g. of real-world stores and/or virtual on-line stores belonging to a certain chain of stores, such as Walmart, etc.), however, it is to be emphasized that this is by no means limiting, as the entities can be other types of entities (such as, coupons, ads, services, plans, sites, key words, etc.) and the locations can be other types of locations (such as, customers, projects, companies, teams, etc.), mutatis mutandis.” See the models depicted in FIGS. 1 and 2 of Anuar. The locations and related nodes, in Anuar, read on the claimed “logistics bases.”
Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Farrell, in view of Hardy, and further in view of U.S. Pat. App. Pub. No. 2016/0035114 A1 to Hesse et al. (“Hesse”).
Regarding claim 5, the combination of Farrell and Hardy teaches the following limitations:
“The prediction device according to claim 4, 	wherein the plurality of nodes is associated with a plurality of characteristics.” Farrell teaches, in its abstract, “extracting multiple features from (i) one or more attributes of a set of source nodes within a knowledge graph and (ii) one or more attributes of a set of target nodes within the knowledge graph.” The nodes having attributes, in Farrell, read on the claimed “plurality of nodes is associated with a plurality of characteristics.”
Hesse teaches limitations below of claim 5 that do not appear to be explicitly taught in their entirety by the combination of Farrell and Hardy:
“Wherein the control circuit generates for each of the characteristics a second graph made up of the plurality of nodes and a plurality of links connecting the nodes based on a similarity of each of the characteristics, and wherein the control circuit calculates an importance of each of the characteristics for each of the ranks and combines the second graphs of the respective characteristics based on the importance into one graph to generate the first graph.” Hesse teaches, in para. [0051], “the dependency characteristics matching module 440 is configured to identify matching dependency characteristics between two or more different models. It is contemplated that a variety of different algorithms can be used to match dependency characteristics. Different methods for comparing the nominal (e.g., semantic closeness) and numerical values (e.g., weighted averages) can be applied. Depending on the selected method, the automatic merging of dependency characteristics can be made. Different approaches to merging the data like weighted average for numerical data can be used. The weighting coefficients can be chosen depending on actuality of the model, confidence of the expert, and other factors.” Hesse teaches, in para. [0054], “FIG. 5 illustrates a sample workflow 500 of consolidation and customization of models, in accordance with some example embodiments. A variety of data items 507 can be provided by one or more sources 505.” Hesse teaches, in para. [0055], “At Stage 1 of the workflow 500, a first user (e.g., User 1) can select data items 507 and build his or her own use case specific model 510 using the selected data items 507. This model 510 comprises nodes, which are the data items form Source(s) 505, and relations between them, represented by the arrows between the nodes.” Hess teaches, in para. [0055], “A second user (e.g., User 2) can also select data items 507 (some could be the same as those selected by User 1, and some could be different from those selected by User 1) from the source(s) 505, and the second user can create another use case specific model 520 (e.g., for a different business unit than the business unit for model 510). This model 520 can be visualized in a graph-based representation.” Hesse teaches, in para. [0057], “At Stage 2, the created models 510 and 520 can be consolidated to form a consolidated model 530. In order to consolidate the created models 510 and 520 into consolidated model 530, the previously discussed operations of node matching (e.g., as previously discussed with respect to node matching module 420), topology matching (e.g., as previously discussed with respect to topology matching module 430), dependency characteristic matching (e.g., as previously discussed with respect to dependency characteristics matching module 440), and consolidated model creation (e.g., as previously discussed with respect to consolidate model creation module 450) can be performed.” The generating of graph-based representations by multiple users, in Hesse, reads on the claimed “wherein the control circuit generates for each of the characteristics a second graph made up of the plurality of nodes and a plurality of links connecting the nodes based on a similarity of each of the characteristics.” The identifying of matching dependency characteristics, based on closeness, weighted averages, and the like, to consolidate different models, in Hesse, reads on the claimed “wherein the control circuit calculates an importance of each of the characteristics for each of the ranks and combines the second graphs of the respective characteristics based on the importance into one graph to generate the first graph.”
Hesse describes graph-based models (see abstract), similar to the claimed invention and to the combination of Farrell and Hardy. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the knowledge graphing processes, of the combination of Farrell and Hardy, to include the consolidating of different graph-based representations, as in Hesse, to facilitate maintaining knowledge and knowledge sharing between partner entities, which helps the entities remain competitive, as taught by Hesse (see para. [0002]).
Regarding claim 12, the combination of Farrell, Hardy, and Hesse teaches the following limitation:
“The prediction device according to claim 1, wherein the first target and the second target are factories, and wherein the plurality of nodes corresponds to the factories, ages of buildings, weather conditions, specifications of facilities, or employees working in the factories.” As explained above, the combination of Farrell and Hardy teach elements that read on the claimed “first target and the second target” and “plurality of nodes.” The combination of Farrell and Hardy does not, however, appear to explicitly teach or suggest that the elements are related to factories. Hesse teaches, in para. [0056], “For creating the models (e.g., models 510 and 520), manual creation by a user can be sidestepped. For example, statistical modeling (e.g., using regression models) or structural analysis that creates the models based on the structure of the factory (or in the database) can be applied instead of manual creation by a user.” As such, Hesse teaches models (see FIG. 5), like those of the combination of Farrell and Hardy, based on factories, which reads on the claimed “factories” and “specifications of facilities.” The rationales for combining the teachings of Hesse with those of the other cited references, in the rejection of claim 11, also apply to this rejection of claim 12. Hesse represents just one specific example of a way in which the broad concepts of the combination of Farrell and Hardy can be implemented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure. Such prior art includes the following:
U.S. Pat. No. 7,467,145 B1 to Castellanos et al. describes identifying a node of a process that is potentially affected by an affected resource using information relating to a link between the node and the affected resource (see abstract).
U.S. Pat. No. 7,580,913 B2 to Chandra et al. describes analyzing impact of change in an organizational entity (see abstract).
U.S. Pat. No. 10,990,988 B1 to Goyette et al. describes finding business similarities between entities using machine learning (see title).
U.S. Pat. App. Pub. No. 2011/0004499 A1 to Zhang et al. describes providing traceability management to align IT solution artifacts with business goals in a service oriented architecture environment (see abstract).
U.S. Pat. App. Pub. No. 2011/0099050 A1 to Coldicott et al. describes automatically analyzing the impact of changing a business requirement on an IT infrastructure of an enterprise (see abstract).
U.S. Pat. App. Pub. No. 2014/0278768 A1 to Zenor describes market research for selecting store sites (see para. [0001]).
U.S. Pat. App. Pub. No. 2015/0269504 A1 to Bhattacharyya et al. describes impact analysis for business applications, and graphs with nodes and links (see abstract).
U.S. Pat. App. Pub. No. 2017/0124492 A1 to Crabtree et al. describes a system for fully integrated collection of business impacting data, analysis of that data and generation of both analysis-driven business decisions and analysis driven simulations of alternate candidate business actions (see abstract).
U.S. Pat. App. Pub. No. 2017/0243140 A1 to Achin et al. describes predictive data analytics and predictive modelling (see abstract).
U.S. Pat. App. Pub. No. 2018/0150855 A1 to Park describes a business district information provision system (see abstract).
U.S. Pat. App. Pub. No. 2019/0385100 A1 to Zaman et al. describes modeling an entity includes a prediction module configured to identify one of a plurality of entities using a set of criteria filters to construct a model for the entity with model features built from data about the entity (see abstract).
CN Pat. Pub. No. 107748935 A to Guo et al. describes a design change propagation risk prediction method and device (see English-language abstract).
UK Pat. App. GB 2537243 A to Simon et al. describes performing causal analysis of operations of organizations (see abstract).
WIPO Int’l Pub. No. WO 2015/077708 A1 to Martel describes using causal knowledge to improve performance of organizations (see abstract).
WIPO Int’l Pub. No. WO 2016/002133 A1 to Muraoka et al. describes, from learning data that expresses inter-node connection relationships that are expressed as a graph structure or a network structure (see English-language abstract).
WIPO Int’l Pub. No. WO 2017/063092 A1 to Theirl et al. describes computational analysis of the potential relevance of digital data items to key performance indicators (see abstract).
WIPO Int’l Pub. No. WO 2018/013566 A1 to Harris et al. describes machine learning and prediction using graph communities (see title), involving predicting interactions between resource providers and users (see abstract).
Xiao, Hua, Jin Guo, and Ying Zou. "Supporting change impact analysis for service oriented business applications." International Workshop on Systems Development in SOA Environments (SDSOA'07: ICSE Workshops 2007). IEEE, 2007.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS Y. HO, whose telephone number is (571)270-7918. The examiner can normally be reached Monday through Friday, 9:30 AM to 5:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor, can be reached at 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS YIH HO/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624